Scudder, P.J., and Smith, J. (dissenting).
We respectfully dissent. Unlike the majority, we would grant the cross motion of New York Central Mutual Fire Insurance Company and its agent, Jack Foy (collectively, defendants), for summary judgment dismissing the complaint against them.
Several months after injuring his arm in an accident at the home of defendants Eileen M. Hodson and Jeremy L. Hodson, plaintiff signed a release of all claims against the Hodsons arising from the accident. During his deposition testimony, plaintiff acknowledged that he read and understood the entire release before signing it, i.e, he understood that by signing it he would receive $4,000, and he admitted that he received that sum of money.
“Where, as here, the language of a release is clear and unambiguous, the signing of a release is a ‘jural act’ binding on the parties” (Booth v 3669 Delaware, 92 NY2d 934, 935 [1998]; see Mangini v McClurg, 24 NY2d 556, 563-564 [1969]; Marlowe v Muhlnickel, 294 AD2d 830, 831 [2002]). A release “should never be converted into a starting point for renewed litigation except under circumstances and under rules which would render any other result a grave injustice. It is for this reason that the traditional bases for setting aside written agreements, namely, duress, illegality, fraud, or mutual mistake, must be established or else the release stands” (Mangini, 24 NY2d at 563). Here, we reject the contention of plaintiff that his consent was the result of mutual mistake, mistake on his own part, or fraud and misrepresentation on the part of Foy.
*1888With respect to plaintiffs allegation of mutual mistake, we note the well-established principle that a “contract or stipulation entered into under a mutual mistake of fact is subject to rescission if such mutual mistake existed at the time the contract was entered into and is so substantial that the agreement does not represent a true meeting of the parties’ minds” (Carney v Carozza, 16 AD3d 867, 868-869 [2005]). We conclude, however, that plaintiff failed to establish that such a mistake existed inasmuch as, in support of that contention, he alleges only that he now believes that his claim is worth more than he received, and that he did not know that his workers’ compensation carrier would assert a claim against the settlement proceeds. Those allegations do not concern mutual mistake but, rather, they concern an alleged unilateral mistake on the part of plaintiff, and those allegations in any event also are insufficient to raise an issue of fact whether the release should be rescinded based on plaintiffs unilateral mistake. The fact that plaintiff “may not have understood collateral consequences of the release without pursuing the matter further with his workers’ compensation insurer is of no moment insofar as [defendants are] concerned” (Elliott v Gehen, 105 AD2d 1112, 1113 [1984], affd 64 NY2d 832 [1985]), and “plaintiff cannot avoid the release by now claiming that he did not understand its terms” (Finklea v Heim, 262 AD2d 1056, 1057 [1999]). It is well settled that “a mere unilateral mistake on the part of [plaintiff] with respect to the meaning and effect of the release . . . does not constitute an adéquate basis for invalidating a clear, unambiguous and validly executed release” (Booth, 242 AD2d 921, 922, affd 92 NY2d 934).
Plaintiffs allegations of fraud and misrepresentation on the part of Foy are similarly insufficient to raise an issue of fact whether the release should be rescinded. “A party seeking to set aside a release on the ground of fraud bears the burden of establishing ‘a material misrepresentation of fact, made with knowledge of its falsity, with intent to deceive, justifiable reliance and damages’ . . . The plaintiffs allegations of fraud[ ] are, on their face, insufficient” (Liling v Segal, 220 AD2d 724, 726 [1995]). Here, “[t]he fraudulent misrepresentations alleged by [plaintiff] were not made by [defendants] and [plaintiff has] produced no evidence that [defendants] participated in the alleged fraud” (Downes v Aran, 229 AD2d 1025 [1996], lv dismissed in part and denied in part 89 NY2d 911 [1996]; see Key Bank v Ryan, 132 AD2d 220, 222-223 [1987]). Finally, although “a unilateral mistake induced by fraud will support a claim for rescission . . . , plaintiffs claims of fraud are insufficient, as previously noted” (Angel v Bank of Tokyo-Mitsubishi, Ltd., 39 AD3d 368, 369-370 [2007]).
*1889Consequently, inasmuch as defendants met their initial burden with respect to the validity of the general release and plaintiff failed to raise a triable issue of fact, Supreme Court erred in denying the cross motion of defendants for summary judgment dismissing the complaint against them (see Seff v Meltzer, Lippe, Goldstein & Schlissel, P.C., 55 AD3d 592 [2008]; Marlowe, 294 AD2d at 831). In view of our determination with respect to the cross motion, we conclude that plaintiffs motion to compel disclosure with respect to defendants is moot. We therefore would reverse the order, grant the cross motion, dismiss the complaint against defendants, and dismiss plaintiff s motion. Present—Scudder, P.J., Smith, Peradotto, Lindley and Sconiers, JJ.